Title: A Committee of the Managers of the Pennsylvania Hospital to Franklin, David Barclay, and John Fothergill, 20 October 1772
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin,Barclay, David Junior,Fothergill, John


Esteemed Friends
Philadia. 10th. Mo. 20th. 1772
It is with much satisfaction we received Intelligence from our Friend David Barclay, by his Letter of the 27th Augst. That, “by Order of the Court of Chancery there is transferred to you, for the use of the Pennsylvania Hospital, Seven thousand, six hundred and thirty four pounds 11s. 1d. three per Cent reduced Bank Annuities, Also that the Court has directed the payment of Nine hundred and Nine pounds 1s. 4d. the Amount of dividends due thereon”, which transfer we conclude you will have accepted, and received the said Dividends long before this can come to your hands.
The Managers have therefore agreed to dispose of Bills of Exchange to the Amount of Three thousand pounds Sterling, which they expect to be able to Effect in a Short time, in such manner as to have the money immediately placed out here on good real securities at our Legal Interest.
You are therefore requested to sell out so much Capital Stock, as with the Payment for the dividends will Enable You to discharge our Drafts to the Amount above mentioned, the particulars of which you will hereafter be duly advised of, and we hope you will have it in your Power to make Sale of the Stock at the rate mentioned viz. 89 per Cent or in case of any emergency reducing the Value of them below that rate, that you act therein with such precaution, as to provide against any material Loss.
Expecting to have the further pleasure of hearing again from you soon, agreeable to the intimation of our Friend David Barclay; and to receive the Solicitors Bill for transacting the Affair We are respectfully Your Obliged Friends
The Managers for the present year are

  
  
  
  

Israel Pemberton
Jacob Lewis
}
And it is agreed that the Bills to be drawn be Signed by at least, Eight of us


Samuel Rhoads
Thomas Wharton



John Reynell
Daniel Roberdeau



Isaac Jones
Isaac Cox



Joseph Morris
William Logan



To Docr. John Fothergill Benjamin Franklin and David Barclay Agents in London for the Pennsylvania Hospital
